Citation Nr: 0526807	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-14 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury, other than psychiatric disability and migraine 
headaches.  

2.  Entitlement to service connection for the residuals of a 
right leg injury.  

3.  Entitlement to service connection for the residuals of a 
right knee injury.  

4.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for migraine headaches.  

5.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for psychiatric disability due to head trauma.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active naval service from September 1976 to 
October 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

In July 2005, the appellant and his wife testified at the RO 
during a video conference held before the undersigned, seated 
in Washington, D.C.  A transcript of that hearing is of 
record.  


REMAND

The current record includes copies of the appellant's service 
medical records dating from February 1989 to September 1993; 
earlier service medical records are missing.  However, 
private medical records dating from immediately after the 
motor vehicle accident in July 1982, which is the subject of 
several issues currently on appeal, have been located and are 
of record.  After a special search in April 2002, the 
National Personnel Records Center (Code 13) certified to the 
RO that no additional service medical records were found at 
that location.  Thus, it does not appear that further 
searches for these missing service medical records would be 
productive.  

The current record also includes copies of VA outpatient 
treatment records dating from 1996 to October 2001, and from 
September 2002 to March 2005.  Since the VA outpatient 
records dating from October 2001 to September 2002 are also 
deemed to be of record, see Bell v. Derwinski, 2 Vet. App. 
611 (1992), and since some of the missing VA medical records 
were specifically mentioned and considered in the December 
2003 decision by the Social Security Administration, the 
Board believes that copies of the missing VA medical records 
must be incorporated in to the record of this appeal.  Since 
these missing VA medical records are potentially relevant to 
all issues currently on appeal before the Board, further 
appellate consideration of these issues must be deferred at 
this time.  

Finally, the appellant contends that he currently has many 
symptoms, including memory loss and impaired concentration, 
which are the direct result of a head injury sustained in a 
motor vehicle accident in service in July 1982.  As 
previously mentioned, private medical records dating from 
immediately after this accident are of record, and these 
contemporary medical records reflect only a superficial scalp 
laceration, rather than the severe head injury now described 
by the appellant.  The appellant's medical records seem to 
indicate that many of his current symptoms are attributable 
to attention deficit hyperactive disorder (ADHD), major 
depression, and/or bipolar affective disorder, along with an 
obsessive-compulsive personality disorder.  

However, psychological evaluation of the appellant in 
December 2000-January 2001 by a VA psychologist and a 
psychology intern resulted in the following conclusion:  
"History, presentation, and evaluation are consistent with a 
diagnosis of Attention-Deficit/Hyperactivity Disorder, 
Combined (DSM IV 314.01).  Additional cognitive deficits from 
the head injury sustained in the 1982 MVA were likely 
superimposed on premorbid symptoms of ADHD.  Current problems 
other than attention difficulties may be secondary to this 
accident."  The Board must discount the probative value of 
this medical opinion because it was based solely upon the 
appellant's verbal history of a severe head injury in service 
and not upon a review of the contemporary and current medical 
records.  Nevertheless, the Board believes that a 
comprehensive medical opinion on the medical question 
presented by the present appeal as to whether the appellant 
currently manifests any residuals of the July 1982 head 
injury should be obtained.  

The Board also notes that entitlement to service connection 
for a psychiatric disability due to head trauma in a motor 
vehicle accident in service has been previously denied by an 
unappealed rating action dated in April 2002.  The RO has not 
addressed whether new and material evidence has been 
presented to reopen this  claim.

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for the 
following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claims.  In 
particular, the veteran should be 
informed of the evidence necessary to 
reopen his claim for service connection 
for psychiatric disability due to head 
trauma, the evidence and information 
required from him, and the assistance 
that VA will provide to obtain evidence 
on his behalf.  With respect to each of 
the claims, the veteran should be 
requested to submit any pertinent 
evidence in his possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  In any event, 
the AMC or the RO should obtain and 
incorporate into the claims file copies 
of all relevant VA outpatient treatment 
records pertaining to the appellant and 
dating from October 2001-September 2002 
and from after March 2005.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  Then, the appellant should be 
afforded an examination by a physician or 
physicians with appropriate expertise to 
determine the nature of any current 
residuals of the service head trauma.  
The claims file must be provided to and 
reviewed by the examiner(s).  Based upon 
this examination and a comprehensive 
review of the extensive historical 
material contained in the claims file, 
especially the service medical records 
and the private medical records from 
North Trident Regional Hospital dating 
from July 1982, the examiner(s) should 
identify all current residuals of the 
July 1982 head injury sustained by the 
appellant in service.  In particular, the 
appropriate examiner should identify the 
disorder(s), if any, resulting in the 
veteran's claimed memory loss and 
impaired concentration, and provide an 
opinion with respect to each such 
disorder as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to 
service head trauma.  The rationale for 
all opinions expressed must also be 
provided.  

5.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.  Then, the 
AMC or the RO should adjudicate the 
issues on appeal, as identified above. 

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

